


    
BUSINESS FINANCING MODIFICATION AND WAIVER AGREEMENT
This Business Financing Modification and Waiver Agreement is entered into as of
July 31, 2014, by and between Fluidigm Corporation, a Delaware corporation (the
“Borrower”), and Bridge Bank, National Association (“Lender”), and is effective
as of June 30, 2014.
1.DESCRIPTION OF EXISTING DOCUMENTS: Borrower and Lender are parties to a
Business Financing Agreement, dated December 16, 2010, as amended on February 8,
2011, March 31, 2011, December 21, 2012, January 29, 2014, and May 9, 2014 (as
may be further amended from time to time, the “Business Financing Agreement”).
Capitalized terms used without definition herein shall have the meanings
assigned to them in the Business Financing Agreement.
Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”
2.DESCRIPTION OF CHANGE IN TERMS.
A.Modifications to Business Financing Agreement:
(1)
In order to account for new assets acquired by Borrower through Borrower’s
acquisition of DVS Sciences, Inc., a Delaware corporation, Section 4.14(b) is
hereby amended restated to read as follows:

(b)
Effective Tangible Net Worth not at any time exceeding a deficit of more than
$100,000,000 with compliance determined on a quarterly basis.

3.WAIVER. Lender hereby waives the Tangible Net Worth covenant set forth in
Section 4.14(b) of the Business Financing Agreement for the fiscal quarter ended
June 30, 2014; provided, however, that nothing herein, nor any communications
among Borrower and Lender shall be deemed a waiver with respect to any other
provision of the Business Financing Agreement, or any Default or Events of
Default or any failure of Borrower to comply with any other provision of the
Agreement or any other Existing Document, and in no event shall this waiver be
deemed to be a waiver of enforcement of any of the rights or remedies of Lender
under the Business Financing Agreement or any other Existing Document, at law,
in equity, or otherwise, with respect to any Default or Event of Default now
existing or hereafter arising. Except as expressly provided herein, Lender
hereby reserves and preserves all of their rights and remedies against Borrower
under the Business Financing Agreement and the other Existing Documents, at law,
in equity, or otherwise.
4.CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.
5.NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Borrower (“Releasing Party”) acknowledges that Lender would not
enter into this Business Financing Modification and Waiver Agreement without
Releasing Party’s assurance that it has no claims against Lender or any of
Lender’s officers, directors, employees or agents. Except for the obligations
arising hereafter under this Business Financing Modification and Waiver
Agreement, each Releasing Party

1

--------------------------------------------------------------------------------




releases Lender, and each of Lender’s and entity’s officers, directors and
employees from any known or unknown claims that Releasing Party now has against
Lender of any nature, including any claims that Releasing Party, its successors,
counsel, and advisors may in the future discover they would have now if they had
known facts not now known to them, whether founded in contract, in tort or
pursuant to any other theory of liability, including but not limited to any
claims arising out of or related to the Agreement or the transactions
contemplated thereby. Releasing Party waives the provisions of California Civil
Code section 1542, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification and Waiver Agreement and the
Business Financing Agreement, and/or Lender’s actions to exercise any remedy
available under the Business Financing Agreement or otherwise.
6.CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
Existing Documents, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth therein. Except as expressly modified
pursuant to this Business Financing Modification and Waiver Agreement, the terms
of the Existing Documents remain unchanged and in full force and effect.
Lender’s agreement to modifications to the Existing Documents pursuant to this
Business Financing Modification and Waiver Agreement in no way shall obligate
Lender to make any future modifications to the Existing Documents or the
Indebtedness. Nothing in this Business Financing Modification and Waiver
Agreement shall constitute a satisfaction of the Indebtedness. It is the
intention of Lender and Borrower to retain as liable parties all makers and
endorsers of Existing Documents, unless the party is expressly released by
Lender in writing. No maker, endorser, or guarantor will be released by virtue
of this Business Financing Modification and Waiver Agreement. The terms of this
paragraph apply not only to this Business Financing Modification and Waiver
Agreement, but also to any subsequent modification agreements relating to the
Business Financing Agreement.
~~ signatures follow ~~



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.


BORROWER:
 
LENDER:
FLUIDIGM CORPORATION




 
BRIDGE BANK, NATIONAL ASSOCIATION
By:
/s/ Vikram Jog
 
By:
/s/ Christopher Hill
Name:
Vikram Jog
 
Name:
Christopher Hill
Its:
Chief Financial Officer
 
Its:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




3